                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

WILLIAM C. DILLON,                  §
           Plaintiff,               §
                                    §
vs.                                 §                Civil Action No. 3:18-2058-MGL
                                    §
BDI PHARMA, INC.; RICHARD J. GATON; §
and EDWARD STEIFEL, JR.,            §
          Defendants.               §
                                    §

                     MEMORANDUM OPINION AND ORDER
               DENYING DEFENDANT’S MOTION TO STAY DISCOVERY

       This matter is before the Court on Defendants BDI Pharma, Inc., Richard J. Gaton, and

Edward Steifel, Jr.’s (collectively Defendants) motion to stay discovery pending the outcome of

Defendants’ motion to dismiss (motion to stay). ECF No. 60.          After carefully considering

Defendants’ memorandum in support of their motion to stay and Dillon’s response, the record, and

the applicable law, the Court will deny Defendants’ motion to stay discovery.

       In arguing in favor of a stay, Defendants cite to Local Civ. R. 16.00(C), D.S.C. Under this

rule, “the court may stay entry of the scheduling order(s) and all federal and local civil rule

disclosure and conference requirements pending resolution of a motion to remand or to dismiss or

other dispositive motion.” Local Civ. R. 16.00(C) (D.S.C.) Local Civ. R. 16 addresses issues

related to pretrial conferences, scheduling orders, and case management. However, the Court has

already entered a scheduling order, ECF No. 38, which was subsequently amended with the

consent of both parties, ECF No. 58. In addition, the parties filed a joint Fed. R. Civ. P. 26(f)
report, ECF No. 48, a joint outline of their discovery plan, ECF No. 55, and answers to Local Rule

26.03 interrogatories, ECF Nos. 55-56. Many of these filings are governed by Fed. R. Civ. P. 26

or Local Civ. R. 26. The Court finds Defendants’ reliance on Local Civil Rule 16 misplaced.

Thus, Defendants’ motion to stay discovery is governed by Fed. R. Civ. P. 26 rather than Local

Civ. R. 16.00(C). See Local Civ. R. 1.01 (D.S.C.) (“These Local Civil Rules of practice shall

govern the conduct of the United States District Court for the District of South Carolina, except

when the conduct of this court is governed by federal statutes and rules.”)

       Fed. R. Civ. P. 26(c) allows a court to enter an order staying discovery upon good cause

shown. Fed. R. Civ. P. 26(c)(1). Defendants assert good cause exists to support their motion

because “Defendants’ pending motion, if granted, will be dispositive of all claims and result of the

dismissal of this case in total…Even if Defendants’ motion is not granted in total, the dismissal of

some of Plaintiff’s claims is likely to narrow the issues in the case in a manner affecting the scope

of discovery.” ECF No. 60 at 2. Therefore, Defendants argue, “staying the case pending the

Court’s resolution of the Defendants’ motion will avoid the need for the parties to unnecessarily

engage in costly litigation of issues which may not survive Defendants’ motion.” Id.

       In response, Dillon argues a stay in discovery is “highly prejudicial to Plaintiff as this

matter has already been pending for more than a year.” ECF No. 65 at 2. In addition, “Defendants’

[motion] may result in potential evidence in the possession of Defendants and third parties not

being retained or preserved.” Id at 3. Finally, Dillon asserts even if some of his claims are

dismissed as a result of Defendants’ motion to dismiss, all of his claims arise under same factual

circumstances, and “discovery will be substantially similar if Plaintiff’s Amended Complaint

survives in any capacity.” Id.




                                                 2
       The Court agrees with Dillon a stay in discovery is not appropriate in this case. Courts

have “long observed that as time passes, cases can become more difficult to try because witnesses

relocate, documents are lost, and memories fade.” Brumbaugh v. Princeton Partners, 985 F.2d

157, 162 (4th Cir. 1993). The parties have set forth a discovery plan and have begun the discovery

process by exchanging Local Civil Rule 26.03 interrogatories. The Court finds any additional

delay would have a disproportionately prejudicial impact on Dillon. Accordingly, the Court holds

Defendants have not met their burden of showing “good cause” under Fed. R. Civ. P. 26(c), and

therefore, Defendant’s motion to stay discovery is DENIED.



       IT IS SO ORDERED.

       Signed this 12th day of February 2019 in Columbia, South Carolina.

                                                    s/ Mary Geiger Lewis_______________
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE




                                                3
